 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
       Fraser Rotchford,
 7                                                        No. 3:19-cv-05154-RBL-JRC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       Richard Davies et al.,
10                                  Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

13   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

14   record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    This case is dismissed without prejudice.
17
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
18                 Defendants, and to the Hon. J. Richard Creatura
19

20          DATED this 16th day of August, 2019.

21

22

23
                                                          A
                                                          Ronald B. Leighton
24                                                        United States District Judge

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
